Citation Nr: 1517121	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increased ratings for residual sprain and strain of the low back with degenerative disc disease (DDD) and retrolisthesis at L5-S1 (low back disability), currently assigned "staged" ratings of 10 percent prior to December 5, 2011, 40 percent from December 5, 2011 to June 2, 2013, and 10 percent from June 2, 2013 and radiculopathy of the right lower extremity, rated 20 percent from October 26, 2011.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD)/hiatal hernia.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977, from September 1990 to April 1991, and from December 1995 to September 1996.  These matters are before the Board of Veterans' Appeals (Board) from October 2011 (low back) and April 2013 (GERD/hiatal hernia) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), that, respectively, granted service connection for a low back disability and assigned a 10 percent rating, effective May 9, 2008, and granted service connection for GERD/hiatal hernia and assigned a 10 percent rating, effective July 2, 2012.  In April 2013 the RO assigned a separate 20 percent rating for radiculopathy of the right lower extremity, effective October 26, 2011.  In July 2013, the RO assigned staged ratings for the low back disability, awarding 40 percent from December 5, 2011 to June 2, 2013 and 10 percent from June 2, 2013.  In March 2014, a Travel Board hearing was held and a transcript is associated with the record.  In September 2014, these matters were remanded for additional development.

The Board notes that the Veteran's former representative revoked representation in November 2014.  The Veteran was subsequently advised in January 2015 correspondence from VA that he did not currently have a representative and that he could contact VA for a listing of recognized Veterans' Service Organizations and/or representatives to assist him with his claim.  There is no indication that the Veteran contacted VA in response or otherwise indicated that he wished to appoint another representative.  Accordingly, the Board finds that the Veteran is currently unrepresented.

The issue of the rating for GERD/hiatal hernia is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to December 5, 2011, the Veteran's low back disability was not shown to have been manifested by limitation of forward flexion to 60 degrees or less, combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of intervertebral disc syndrome.

2.  From December 5, 2011 to June 2, 2013, the Veteran's low back disability was not shown to be manifested by unfavorable ankylosis of the lumbar spine; incapacitating episodes of intervertebral disc syndrome.

3.  From June 2, 2013, the Veteran's low back disability is not shown to have been manifested by limitation of forward flexion to 60 degrees or less, combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of intervertebral disc syndrome

4.  Since October 26, 2011 no more than moderate right lower extremity radiculopathy has been shown; there are no other separately ratable neurological manifestations shown at any time during the appeal.


CONCLUSIONS OF LAW

1.  Prior to December 5, 2011, a rating in excess of 10 percent for the low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Codes 5237-5243 (2014).

2.  From December 5, 2011 to June 2, 2013, a rating in excess of 40 percent for the low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014);      38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Codes 5237-5243 (2014).

3.  From June 2, 2013, a rating in excess of 10 percent for the low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Codes 5237-5243 (2014).

4.  A rating in excess of 20 percent for right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a; Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  January 2014 and January 2015 supplemental SOC's (SSOC) readjudicated the claim after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in November 2010, December 2011, June 2013, and October 2014.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim for increased ratings for the low back.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected low back disability has been assigned staged ratings of 10 percent prior to December 5, 2011, 40 percent from December 5, 2011 to June 2, 2013, and 10 percent from June 2, 2013 under Code 5237-5243, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

A January 2007 private treatment record notes an assessment of lumbar strain with left leg radiation.  A February 2007 record notes an assessment of lumbar pain with right foot numbness.  An MRI scan revealed degenerative endplate changes with degenerative disc changes and facet changes contributing to bilateral foraminal narrowing at L3-L4, L4-L5, and L5-S1.  In March 2007, the Veteran reported a one year history of intermittent back pain and stated that he was doing fine until lifting some boxes at the police back in December 2006 at which time he had immediate severe low back pain.  The Veteran indicated that he now has midline bilateral paraspinous low back pain and no leg pain.  He stated that he does have some numbness and tingling on his right lateral foot, but no other leg symptoms.  He reported no bowel or bladder problems.  On physical examination, he had full strength in the upper and lower extremities in all major muscle groups with no upper extremity drift.  There was normal bulk and tone.  A sensory examination was normal and his deep tendon reflexes were symmetrically 2+ bilaterally.

A September 2009 record notes paraspinous tenderness and pain with range of motion, but negative straight leg raising and full strength bilaterally.  The assessment was back pain.

Chiropractic records dated from September 2009 to November 2009 note complaints and treatment for low back pain.  In September 2009, the Veteran reported having constant moderate lower back symptoms of a sharp nature.  He reported that his back pain is worse with standing and sitting.  The chiropractor noted that the Veteran had normal muscle tone, bulk and strength in all major muscle groups without atrophy, fasciculations or involuntary movements.  His reflexes were 2+ bilaterally and symmetrical.  All active thoraco-lumbar ranges of motion were moderately restricted by pain.  The chiropractor noted that supine straight leg raising was positive bilaterally at 40 degrees.  Diagnostic imaging of the lumbar spine showed degenerative disc and facet changes at L3-4, L4-5, and L5-S1.  The assessment was lumbalgia with lumbar disc narrowing.  In October 2009, the Veteran reported that he is experiencing less low back pain since his previous visit.  He continued to report frequent moderate lower back symptoms of a sharp, stiff, sore nature.  He stated that his symptoms were generally worse with sitting and carrying a book bag.  The chiropractor found that all active thoraco-lumbar ranges of motion were moderately restricted by pain and that supine straight leg raising was negative bilaterally to 90 degrees.

A March 2010 VA treatment record notes that the Veteran reported low back pain at a level 5 (out of 10) and declined a Toradol injection.  

In September 2010, the Veteran testified that since his initial injury in 1996, he has continued to have intermittent back pain and has had to take Aleve.  He reported that his back has worsened over the years.

On November 2010 VA spine examination, the Veteran reported that his low back pain was worsening and reported it at a level 4 (out of 10) flaring to a level 6 (out of 10).  He stated that flare-ups occur on a daily basis and are provoked by standing and walking.  He reported being unable to walk more than 200 yards or to stand more than 30 minutes.  He indicated feeling weak and stiff, but stated he experienced no locking up or giving way in his back.  The Veteran stated that he is no longer able to jog or run without back pain, but that he is independent in activities of daily living skills and uses no braces.  He further stated that no physician has given him a prescription for complete rest in the past 12 months.

On physical examination, it was noted that he walked in to the examination room without any assistive devices and with a normal gait.  Tenderness was noted along the paraspinous muscle in the L5-S1 region.  Range of motion studies showed flexion to 75 degrees; extension to 20 degrees; left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  Throughout this range of motion, he experienced a mild degree of pain and discomfort in his low back exhibited by muscle guarding.  Deep tendon reflexes were 2+ in both knees and ankles and there was no evidence of a sensory deficit.  He was able to stand on his toes and heels and walk on them with some difficulty.  He was able to squat without support.  Following repetitive-use testing, there was no additional limitation in range of motion.  The examiner found that any physically exerted activity to the low back would most likely provoke a flare up of pain, but would not limit the Veteran from any occupational opportunity.  Low back X-rays showed residual sprain and strain of the low back with degenerative disc disease and retrolisthesis at L5-S1 and mild pain and dysfunction.

In September 2011, he was noted to have low back pain and to be taking 500mg of Naproxen and 500-1000mg of methocarbamol.

In an October 2011 written statement, the Veteran reported that "I am now starting to have pain down right leg."  

On December 2011 VA back conditions examination, the diagnoses were degenerative disc disease and retrolisthesis at L5-S1.  The Veteran reported low back pain since 1996 and that the pain has progressively worsened.  He indicated that he has aching, constant pain that varies in intensity from 8 out of 10 to 9 out of 10.  He reported that the pain is aggravated by standing, bending, and even sitting for prolonged periods.  He stated that the pain is relieved by medication and rest.  He also reported that the pain radiates to both legs and that the pain is occasionally accompanied by stiffness.  The Veteran reported that flare-ups occur once every evening after returning from work and are precipitated by activity, movement, and prolonged standing.  He stated that these flare-ups subside in 2-3 hours after rest, sitting, and taking pain medication, and that they do result in additional limitation of activity.  The Veteran stated that he cannot walk more than 200 yards or stand more than 30 minutes.

Range of motion studies showed forward flexion to 35 degrees with evidence of painful motion at 25 degrees; extension to 20 degrees with evidence of painful motion at 15 degrees; right lateral flexion to 20 degrees with evidence of painful motion at 10 degrees; left lateral flexion to 15 degrees with evidence of painful motion at 15 degrees; and right and left lateral rotation to 20 degrees with evidence of painful motion at 15 degrees.  Following repetitive-use testing, forward flexion was to 25 degrees, extension was to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 10 degrees, and right and left lateral rotation was to 15 degrees.  Functional loss was noted to be less movement than normal and weakened movement.  There was localized tenderness on palpation of the thoracolumbar region (paraspinous muscle in the L4-5 and L5-S1 region).  There was no evidence or guarding or muscle spasm.  Muscle strength was found to be no less than 4/5 (active movement against some resistance) and there was no evidence of muscle atrophy.  Reflexes and a sensory examination were found to be normal.  Straight leg raising testing was positive on both sides and there was evidence of mild radiculopathy of the sciatic nerve in the right lower extremity.  The examiner found no evidence of neurologic abnormalities, and while there was evidence of intervertebral disc syndrome, the Veteran had not had any incapacitating episodes over the past 12 months.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Imaging studies (dated in November 2010) showed evidence of degenerative disc disease at multiple levels and malalignment at L5-S1.  

Following an examination, the examiner noted that although the Veteran's back condition interfered with the Veteran's work as a police officer at times, it was not enough to incapacitate him from work.  The examiner further noted that he is unable to state with specificity the limitation of range of motion during flare-ups due to increased pain and decreased function without resorting to speculation.

A September 2012 VA treatment record notes that the Veteran has no low back pain or urinary problems.  In February 2013, the Veteran was seen complaining of chronic low back pain.  The impression was low back pain and it was noted that the Veteran was taking nonsteroidal anti-inflammatory drugs.  In August 2013, the Veteran reported worsening chronic low back pain.  He denied urinary or bowel incontinence.  A lumbar spine MRI showed multilevel disk disease and spondylosis with spinal stenosis greater at L4-L5 where there is focal disk protrusion.  He was referred to physical therapy for a back brace. 

On February 2013 VA Gulf War general medical examination, the Veteran reported no back symptomatology.

On June 2013 VA back conditions examination, low back sprain and strain with degenerative disc disease and retrolisthesis at L5-S1 was diagnosed.  The veteran reported pain radiating from his low back into his right hip and into the posterior thigh stopping above the right knee posterior fossa.  He indicated that the back pain is constant and rated at 5 (out of 10) and will increase to 7 (out of 10) during certain movement such as bending over and lifting objects while bent over.  He did not report that flare-ups impact the function of his back.  Range of motion studies showed flexion to 90 degrees or greater with evidence of painful motion at 90 degrees or greater; extension to 30 degrees or greater with evidence of painful motion at 30 degrees or greater; right and left lateral flexion to 30 degrees or greater with evidence of painful motion at 30 degrees or greater; and right and left lateral rotation to 30 degrees or greater with evidence of painful motion at 30 degrees or greater.  Range of motion was not additionally limited following repetitive-use testing.  Functional loss was noted to be pain on movement.  There was no evidence of localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and there was no evidence of muscle atrophy.  Reflexes and a sensory examination were also normal.  Straight leg raising was negative for both the right and left.  There was evidence of mild radiculopathy of the sciatic nerve of the right lower extremity.  There was no evidence of neurologic abnormalities or intervertebral disc syndrome.  The Veteran was also not found to use assistive devices as a normal mode of locomotion.  Diagnostic imaging showed multilevel disk disease and spondylosis with spinal stenosis greater at L4-L5 where there is focal disk protrusion.  The examiner found that the Veteran's back condition did not impact his ability to work.  The examiner further noted that when the Veteran appeared for his appointment, he was wearing his uniform from work and rose and walked to the office without any apparent problems and with a normal gait.  He was able to attend to all of his activities of daily living without the need for any assistance.  

In August 2013, the Veteran submitted a statement indicating that his back pain has worsened and that the pain is daily and radiating down each leg.  He stated that the pain continues throughout the night and gets worse when changing sleeping positions, and that upon waking, his back is tight.  He reported that he was issued a back brace and prescribed anti-inflammatories for the constant back pain.  The Veteran's friend also submitted a statement that month indicating that the Veteran complains about back pain after sitting for a couple of hours or after standing in lines for a period of time.  She noted that the Veteran complains that the pain is radiating from his low back to the back of his legs and that she has given him ibuprofen to relieve the back pain, which he says eases the pain, but doesn't alleviate it.

In March 2014, the Veteran testified that he experiences limitation of motion and locking of his back when picking up things.  He stated that he has incapacitating episodes and experiences constant pain that occasionally radiates down his legs.  The Veteran testified that he has problems standing for any length of time and experiences difficulty walking.  The Veteran reported that while working, his back will start to bother him after standing for extended periods of time and he will have to sit down to relieve the pain.

In October 2014, it was noted that the Veteran is being considered for evaluation for back surgery.  An October 2014 statement from the Veteran indicated that his back has worsened.

September 2014 to November 2014 private chiropractic records note complaints and treatment for the Veteran's back.  In September 2014, the Veteran reported having constant moderate to severe thoraco-lumbar symptoms which were achy, sharp, stiff, and sore in character.  He indicated that his symptoms were worse with bending, lifting, and with certain movements.  The chiropractor noted that the Veteran's bowel and bladder habits were affected and that coughing and sneezing significantly increased the pain.  On evaluation, the chiropractor noted that there was normal peripheral sensation to pin prick, normal vibratory perception and proprioception, and normal muscle tone, bulk and strength in all major muscle groups without atrophy, fasciculations or involuntary movements.  His reflexes were noted to be 2+ bilaterally and symmetric.  All active lumbar ranges of motion were found to be moderately restricted by pain.  Supine straight leg raising was negative bilaterally to 90 degrees.  The primary diagnosis was lumbar disc space narrowing with myofascial pain syndrome and sacroillac somatic dysfunction.  In October and November 2014, the Veteran reported that his thoraco-lumbar symptoms have been very slow to improve.  All active lumbar ranges of motion were moderately restricted by pain.

On October 2014 VA back conditions examination, the diagnosis was noted as low back sprain and strain, with degenerative disc disease and retrolisthesis at L5-S1.  The examiner noted that the Veteran entered the examination room in no apparent distress and was seated at a 90 degree angle.  The Veteran was not wearing his back brace, but reported using it occasionally while working.  The Veteran stated that he has some right lower extremity radicular type pain that begins in the back and travels down the thigh and ends at the distal calf.  He also reported that he experiences flare-ups and that he will have to take time to rest his back for a few minutes when these occur. 

Range of motion studies showed forward flexion to 90 degrees or greater with evidence of painful motion at 90 degrees or greater; extension to 20 degrees with evidence of painful motion at 20 degrees; right and left lateral flexion both to 20 degrees with evidence of painful motion at 20 degrees; and right and left lateral rotation to 30 degrees or greater with evidence of painful motion at 30 degrees or greater.  There was no evidence of additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal and pain on movement.  There was tenderness/pain to palpation of the back (midline over the lumbosacral region).  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine.  He had normal muscle strength and no muscle atrophy.  His reflexes and a sensory examination were also normal and straight leg raising test was negative on both the right and left.  There was evidence of moderate radiculopathy involving the sciatic nerve of the right lower extremity, but no evidence of radiculopathy in the left lower extremity.  The examiner noted that there was no evidence of ankylosis of the spine and no neurologic abnormalities.  It was noted that the Veteran did not have intervertebral disc syndrome and did not use any assistive devices as a normal mode of locomotion.

Following an examination, the examiner found that the Veteran's back condition would impact his ability to work in that in his job as a police officer, he will require breaks to rest his back.  The examiner also found that the Veteran exhibited no weakened movement, excess fatigability and/or incoordination.  The examiner noted that in the Veteran's day to day environment/activities, he could potentially have further limitation in range of motion, an increase in the amount of pain, and/or a decrease in functional capacity during flare-ups; however, he could not express this additional loss in degrees of motion without resorting to mere speculation.

On December 2014 VA aid and attendance or housebound examination, the Veteran reported chronic low back pain that can flare and limit flexion and extension.  Function of the upper and lower extremities was noted to be normal.

Prior to December 5, 2011

A 10 percent rating has been assigned by the RO prior to December 5, 2011.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  

Prior to December 5, 2011, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On November 2010 VA examination, forward flexion was to 75 degrees and his combined range of motion was to 195 degrees.  Although there was evidence of some muscle guarding, the examiner did not find the guarding to be severe enough to result in an abnormal gait or abnormal spinal contour.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,    8 Vet. App. at 205.  In this regard, there was no evidence of muscle spasm or weakness.  The Board acknowledges that the November 2010 VA examiner noted that there was a "mild degree of" pain and discomfort in the low back exhibited by muscle guarding.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.  Significantly, on November 2010 examination, there was no additional limitation of motion with repetitive use testing.

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.

The evidence also does not show that there were any further separately ratable neurologic abnormalities prior to October 26, 2011 during the appeal period.  From October 26, 2011, the only neurologic abnormality noted was right lower extremity radiculopathy, which is discussed below.  In this regard, on November 2010 VA examination, there was no evidence of a sensory deficit.    

Accordingly, as the criteria for the 10 percent rating currently assigned encompasses the greatest degree of low back disability shown prior to December 5 2011, the Board finds that a rating in excess of 10 percent is not warranted prior to that date.

From December 5, 2011 to June 2, 2013

A 40 percent rating has been assigned by the RO from December 5, 2011 to June 2, 2013.  On close review of the record, the Board found no distinct period of time during this period when symptoms of the Veteran's lumbar spine disability were of or approximated such nature and gravity as to warrant a rating in excess of 40 percent.  On December 2011 VA examination, forward flexion was to 35 degrees with evidence of pain at 25 degrees, suggesting a disability picture squarely within the criteria for a 40 percent rating.  There is also no evidence that the spine is ankylosed.  Notably, the Veteran has not been shown to use any assistive devices as a normal mode of locomotion due to his back, and on February 2013 VA Gulf War general medical examination he reported no back symptomatology.

The Board notes that on December 2011 VA examination, the examiner noted that the Veteran had intervertebral disc syndrome; however, he had not had any incapacitating episodes over the prior 12 months.  Accordingly, without evidence of incapacitating episodes, a higher rating based on intervertebral disc syndrome is not warranted.

The evidence also does not show that there were any further separately ratable neurologic abnormalities, other than right lower extremity radiculopathy which the Veteran noted was "starting" on October 26, 2011, and which is discussed below.  In this regard, on December 2011 VA examination, there was no evidence of neurologic abnormalities and a sensory examination was normal.  An August 2013 VA treatment record notes that the Veteran denied urinary or bowel incontinence.  The Board acknowledges the Veteran's complaints of pain radiating to both legs on December 2011 VA examination; however, the examiner, after a physical examination and interview with the Veteran, found no evidence of left lower extremity radiculopathy and only evidence of mild right lower extremity radiculopathy. 

Accordingly, as the criteria for the 40 percent rating currently assigned encompasses the greatest degree of low back disability shown from December 5, 2011 to June 2, 2013, the Board finds that a rating in excess of 40 percent is not warranted from that date.


From June 2, 2013

A 10 percent rating has been assigned by the RO from June 2, 2013.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  

From June 2, 2013, the Veteran's low back disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On June 2013 and October 2014 VA examinations, forward flexion was to 90 degrees and his combined range of motion was to 240 degrees (June 2013) and 210 degrees (October 2014).  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  In this regard, there was no evidence of muscle spasm, weakness, or guarding.  The Board acknowledges that the Veteran has consistently reported constant pain and some flare-ups and reported in August 2013 that he had been issued a back brace.  Further, he has noted that he has back pain at night worsened by changing sleeping positions and that his back is "tight" when he wakes in the morning.  His friend also reported that the Veteran complains of back pain after "sitting for a couple of hours" watching a movie or "after standing in lines for a period of time."  Private chiropractor records noted symptoms were worse with bending and lifting and found moderate restrictions of active movement of the lumbar spine.  Finally the 2014 VA examiner noted that the Veteran reported needing to rest his back for a few minutes when he has a flare-up.  

However, while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the June 2013 examiner found that the Veteran's back pain did not affect his ability to work and observed that the Veteran rose and walked to the examination room without any apparent problems and with a normal gait.  The examiner also found that the Veteran was able to attend to all the activities of daily living without the need for any assistance.  The 2014 VA examiner found that the Veteran did not exhibit weakened movement, excess fatigability and/or incoordination, and that, while the Veteran could have further limitation of motion during flare-ups, such additional loss could not be expressed in degrees of motion without resort to speculation.  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.  Significantly, on June 2013 examination, there was no additional limitation of motion with repetitive use testing.  On October 2014, while the examiner noted additional functional loss may occur during flare-ups, he was unable to definitively express such additional impact on functioning.  Further, he found no additional limitation of motion with repetitive use testing and no weakened movement, excess fatigability, and/or incoordination.

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.

The evidence also does not show that there were any further separately ratable neurologic abnormalities, other than right lower extremity radiculopathy, which is discussed below.  In this regard, on June 2013 VA examination, there was no evidence of neurologic abnormalities and a sensory examination was normal.  On October 2014 VA examination, a sensory examination was also normal and the examiner only found evidence of moderate radiculopathy of the right lower extremity.  The Board acknowledges the Veteran's complaints of pain radiating to both legs; however, when examined on two separate occasions by two different examiners, there were no findings of left lower extremity radiculopathy.  Further, although the Veteran's chiropractor noted in September 2014 that the Veteran's bowel and bladder habits were affected, he provided no explanation of this and the Veteran's statements (in addition to the findings on VA examinations) do not corroborate this.

Accordingly, as the criteria for the 10 percent rating currently assigned encompasses the greatest degree of low back disability shown from June 2, 2013, the Board finds that a rating in excess of 10 percent is not warranted from that date.

Right Lower Extremity Radiculopathy

A 20 percent rating has been assigned by the RO for right lower extremity radiculopathy, effective October 26, 2011 under Code 8520 for moderate incomplete paralysis of the sciatic nerve, which provides for a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or lost.  The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Considering the evidence throughout the appeal period, the Board finds that a separate rating for right lower extremity radiculopathy was not warranted prior to October 26, 2011, as the Veteran reported on that date that those symptoms were "starting."  While there is a March 2007 record, prior to the appeal period, wherein the Veteran reported some numbness and tingling on his right lateral foot, a physical examination at that time showed full strength in his lower extremities and a sensory examination was normal.  An MRI at that time was interpreted to show degenerative changes rather than discitis/osteomyelitis.  Significantly, the record is essentially silent for neurological findings during the appeal period prior to October 26, 2011.  The Veteran did not complain of numbness and tingling in either extremity during the November 2010 VA back examination, and the examiner specifically noted "no sensory deficit" was detected and muscle test was "5/5 on both sides."  

With respect to whether a rating in excess of 20 percent is warranted at any time since October 26, 2011, the preponderance of the evidence is against a finding that the Veteran's right lower extremity neurological manifestations are more than moderate.  The regulations dictate that the maximum rating for wholly sensory manifestations, like the Veteran's, is the moderate, 20 percent, rating.  On December 2011 and June 2013 VA examinations, the examiners found no more than mild radiculopathy of the sciatic nerve in the right lower extremity.  On October 2014 VA examination, the examiner found no more than moderate radiculopathy involving the sciatic nerve of the right lower extremity.  These findings do not more nearly approximate the next higher, severe, rating for incomplete paralysis of the sciatic nerve of the right lower extremity.  The evidence does not show or suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis of the right lower extremity.  For these reasons, the Board finds that a rating in excess of 20 percent for the right lower extremity is not warranted.

The Board has considered whether referral of the low back disability and right lower extremity radiculopathy disabilities for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, he has alleged pain on movement, flare-ups which require him to take pain medication and rest, and some radiation of pain to his legs (which has been shown to be right leg radiculopathy).  These symptoms are contemplated by the ratings currently assigned, as the ratings provide for less movement than normal due to pain and moderate radiculopathy.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's low back disability (and associated radiculopathy) impacts on his ability to work as a police officer, in that he will need to take breaks to rest his back.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to these disabilities.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  


ORDER

Ratings for the low back disability in excess of 10 percent prior to December 5, 2011, in excess of 40 percent from December 5, 2011 to June 2, 2013 in excess of 10 percent from June 2, 2013 are denied; a rating in excess of 20 percent for right lower extremity radiculopathy is denied.


REMAND

The Veteran seeks an increased rating for his service-connected GERD/hiatal hernia.  He was afforded a VA examination in October 2014; however, the examination is incomplete.  The examiner noted that the Veteran refused to undergo an upper gastrointestinal (UGI) X-ray, stating that he had just had one with his private provider (Dr. Lee) two months prior and would provide the examiner with such record.  The examiner noted in November that the Veteran did not provide these records and thus, he was unable to complete the examination report.  

A review of the Veteran's records in VBMS reveals that a record of a July 2014 UGI ordered by Dr. Lee was received in January 2015.  Accordingly, the Board finds that the November 2014 examiner should be advised of such evidence and afforded an opportunity to review the report so the examination requested by the Board in its last remand can be completed.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any (and all) outstanding or updated clinical records of any VA or private treatment the Veteran has received for his GERD/hiatal hernia.

2.  Arrange for the October 2014 examiner (or another examiner if that examiner is no longer available) to provide a medical opinion (with examination only if deemed necessary by the opinion provider) which takes into consideration the July 2014 private UGI report (receipt date January 16, 2015 in VBMS) in assessing the severity/functional disability of his service-connected GERD/hiatal hernia.  

3.  Then review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


